Exhibit SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “Agreement”) is dated as of October 29, 2009, by and among Longwei Petroleum Investment Holding Limited, a Colorado corporation (collectively with its predecessors, the “Company”), and the investors listed on the Schedule of Buyers attached hereto as Annex A and identified on the signature pages hereto (each, an “Investor” and collectively, the “Investors”). WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506 promulgated thereunder, the Company desires to issue and sell to the Investors and the Investors desires to purchase for an aggregatepurchase price of up to Fifteen Million Dollars ($15,000,000) asmore fully described in this Agreement an aggregate of up to (i) Thirteen Million Six Hundred Thirty Seven Thousand (13,637,000) shares of the Company’s Series A Convertible
